Case: 12-10357       Document: 00512050805         Page: 1     Date Filed: 11/13/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 13, 2012
                                     No. 12-10357
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RICHARD WILLIAM SKYERS, also known as Richie nln, also known as Soldier,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:92-CR-365-5


Before JOLLY, DAVIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Richard William Skyers, federal prisoner # 21052-077, was convicted of
conspiracy to possess cocaine with intent to distribute and is serving a sentence
of 500 months in prison. He now moves this court for authorization to proceed
in forma pauperis (IFP) on appeal from the district court’s denial of his 18 U.S.C.
§ 3582(c) motion for reduction of sentence and the denial of his motion for
reconsideration. He has also filed his appellate brief. Although Skyers did not
timely notice his appeal from the district court’s initial judgment, this does not

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10357    Document: 00512050805        Page: 2   Date Filed: 11/13/2012

                                    No. 12-10357

deprive us of jurisdiction over his appeal. See United States v. Martinez, 496
F.3d 387, 388-89 (5th Cir. 2007).
      By moving for IFP status in this court, Skyers challenges the district
court’s denial of his request for leave to proceed IFP on appeal, which was
grounded in its determination that his appeal was not taken in good faith. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). This court’s inquiry into
whether an appeal is taken in good faith “is limited to whether the appeal
involves legal points arguable on their merits (and therefore not frivolous).”
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and
citation omitted).
      Consistent with his filings in the district court, Skyers avers that the
district court improperly calculated the drug quantity upon which his sentence
was based. A motion under § 3582(c)(2) is not to be used for raising claims
related to the original sentencing. United States v. Evans, 587 F.3d 667, 674
(5th Cir. 2009). Skyers’s appeal is without arguable merit and thus is not taken
in good faith. See Howard, 707 F.2d at 220. Consequently, his IFP motion is
DENIED, and this appeal is DISMISSED AS FRIVOLOUS. See Baugh, 117
F.3d at 202 n.24; Howard, 707 F.2d at 219-20; 5TH CIR. R. 42.2.




                                         2